Citation Nr: 1141614	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-39 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an initial disability rating in excess of 10 percent for residuals of traumatic brain injury (TBI).

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Appellant served on active duty from January 1951 to January 1953 and from October 1954 to October 1956. Subsequently he served with the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In November 2007, the RO granted service connection for residuals of TBI and assigned a 10 percent evaluation effective September 2006. In December 2006, the RO declined to reopen the Appellant's claim of entitlement to service connection for a back disability. In February 2009, the RO denied service connection for tinnitus.

Although the Appellant requested a hearing, he submitted a September 2011 statement that he wished to cancel the scheduled hearing and wanted the Board to expedite a decision. The Board finds that the hearing requests have been withdrawn. 38 C.F.R. § 20.704  (2010).

The Appellant's representative stated in a September 2011 brief that the residuals of the Appellant's TBI rendered him unable to pursue full-time employment. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, a claim for TDIU has been added to the Appellant's appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a back disability is decided below and the remaining issues are addressed in the REMAND portion of the decision. Those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the November 1984 denial of service connection for a back disability is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board presently reopens and remands the claim of service connection for a back disability. There is therefore no prejudice to the Appellant under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

The Board denied service connection for a back disability in November 1984. The RO reopened the Appellant's claim and afforded him an examination, but denied service connection. Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet. App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence of record at the time of the November 1984 Board decision consisted of the Appellant's service records from his active duty and National Guard duty as well as the report of a VA examination conducted in March 1984. After the 1984 Board decision, private treatment records, lay statements, and additional reports of VA examinations were added to the claims file. Certain evidence submitted after the 1984 decision is new and material.

The claim for service connection for a back disability was denied in 1984 because there was no medical evidence that the Appellant had a current disability due to any injury incurred during qualifying duty. Specifically, a VA orthopedist had opined that any spinal abnormalities observed on x-ray were congenital rather than traumatic. 

Treatment records from the Appellant's terms of active duty were silent for any complaints of, or treatment for, back injury. However, National Guard records reflected two (2) back injuries incurred in the line of duty: in February 1974, the Appellant fell from the back of a truck and experienced a concussion and a back contusion; and, in May 1982, the Appellant attempted to sit, but missed the chair and experienced a contusion of the lower spine and pelvis. He was afforded a VA examination in March 1984. X-ray of the spine revealed evidence of defect in the pars interarticularis of L5 and the physician interpreting the scan stated that he was unable to opine whether the defect was traumatic or congenital. The VA orthopedic examiner stated there was no defect and that any defect was congenital.

After the November 1984 denial, the Appellant submitted a September 2006 petition to reopen the claim for service connection. Subsequent treatment records reflect private treatment for back pain. A September 2006 letter from one of the Appellant's private physicians states that the Appellant experiences persistent lower back pain, with obvious deformity at L5 to S1, due to his injuries during his National Guard service. 

The Appellant also has provided lay statements from multiple individuals who served with him in the National Guard. Letters from these individuals state that they were present when the back injuries occurred. The individuals also attested to witnessing the Appellant's continued difficulty with back pain when they visited his barbershop.

An October 2007 VA examiner diagnosed the Appellant with lumbosacral disk arthropathy due to the 1974 injury. A different October 2007 VA examiner opined that the Appellant experienced a congenital back condition. In February 2008, private physicians diagnosed the Appellant with spondylosis after an MRI revealed a normally configured spine except for "marked degenerative joint changes" at L5 to S1.

All of this evidence is new, but the 2006 private medical opinion and October 2007 VA medical opinion are both new and material because they relate to an unestablished fact necessary to substantiate the claim - the existence of a current disability etiologically related to the Appellant's service. The credibility of this evidence is presumed. Justus, 3 Vet. App. 510. Assuming the credibility of this evidence, the Board finds that VA's duty to further assist the Appellant with his claim has been triggered. Shade v. Shinseki, 24 Vet. App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a back disability is granted, to this extent only.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. 

The claims file reflects two (2) different spellings of the Appellant's last name - [redacted] and [redacted]. As these spellings appear to have been used interchangeably, it is unclear whether VA has made all reasonable efforts to obtain the Appellant's service medical and personnel records. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2) , VA must ensure that all available records are associated with the record and submit inquiries to the North Carolina National Guard State Adjutant General's Office and the National Personnel Records Center (NPRC). 


If no additional records are available, the Appellant must be advised him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). While this case is in remand status, the RO/AMC must make additional inquiries to determine whether or not the Appellant's entire service treatment record - to include from his National Guard service - has been associated with the claims file. 

VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. Private treatment records submitted by the Appellant indicate that additional private records may be outstanding. Specifically, 2008 and 2009 records from Cornerstone Healthcare/Triad Neurological Associates address both a Dr. Summer and a Dr. Williams. No treatment records from Dr. Summer appear in the record and the last record from Dr. Williams is dated in 2006. Further, the Appellant's representative stated in September 2011 that the Appellant had received medical treatment from the VA Medical Center (VAMC) in Salisbury and the outpatient clinic in Winston-Salem. He requested that VA obtain these records prior to adjudicating all of the Appellant's claims, but the claims file reflects no VA treatment records. While this case is in remand status, the RO/AMC must obtain any outstanding VA treatment records and provide the Appellant with forms allowing the release of private treatment record. 

In specific regard to the Appellant's claim for an increased disability rating for the residuals of TBI, the record reflects a March 2011 VA neuropsychological examination. The examination report states that "an addendum will be added to this report when the data has been scored, interpreted," but no addendum appears within the claims file. The RO/AMC must obtain the addendum and associate it with the claims file.  

Although the Appellant has been afforded a VA examination in regard to his claim for a back disability, the record does not clearly reflect the nature of any current back disability. Specifically, one October 2007 VA examiner diagnosed the Appellant with lumbosacral disk arthropathy due to a 1974 National Guard injury, but a different October 2007 VA examiner opined that the Appellant experienced a congenital back condition; the latter examination report does not clearly state whether any such congenital condition was aggravated by service. Generally, a congenital disease or defect can not be service connected (see 38 C.F.R. §§ 3.303(c), 4.9), but the VA General Counsel has created an exception to this rule. Congenital or developmental defects can not be service-connected because they are not diseases or injuries under the law, but disabilities resulting from superimposed injury or disease may be service-connected. VAOPGCPREC 82-90 (July 18, 1990); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999). 

Pursuant to 38 C.F.R. § 3.327(a) (2010), additional examination will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). As VA records reflect diagnosis of a congenital condition, but a private MRI reveals a normal spine with degenerative changes, the Board has determined that an additional medical opinion is warranted.

The issue of entitlement to TDIU must also be remanded as it is inextricably intertwined with the other remanded issues. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ascertain if the Appellant has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file. Provide the Appellant with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, records generated after August 2009 from Cornerstone Healthcare/Triad Neurological Associates, records from Dr. Summer, records from Dr. Williams, and any records of chiropractic treatment. The RO/AMC must then obtain these private records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Appellant, inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2. Attempt to locate complete service personnel and treatment records for the Appellant's terms of active duty service and his National Guard service in accordance with the following:

In accordance with Washington v. Nicholson, 19 Vet. App. 362   (2005) and 38 C.F.R. § 3.159(c)(2): submit inquiry to the National Personnel Records Center and the North Carolina National Guard State Adjutant General's Office; 

Search for and obtain his records, in all locations, using last names of [redacted] and [redacted];

Search for an obtain any PERIODIC PHYSICAL AND/OR SCHOOL EXAMINATIONS, to include the MEDICAL HISTORY QUESTIONNAIRES AND REPORTS OF CLINICAL EVALUATIONS;

Search for and obtain the NATIONAL GUARD FINANCE RECORDS, SHOWING "INCAPACITATION PAY" 

Advise the Appellant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264   (1992); see Washington v. Nicholson, 19 Vet. App. 362   (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody."). 

3. Obtain the addendum to the March 2011 VA neuropsychological examination and associate it with the claims file.

4. After completing the above, schedule the Appellant for a VA examination at an appropriate location to determine the exact nature of any back disability and whether or not any back disability is related to his active duty or National Guard service. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Appellant, the examiner must provide a diagnosis of any back disability. The examiner must provide an explanation for all diagnoses rendered and, if possible, explain the inconsistencies in past diagnoses (as to whether any disability was congenital and, if so, if any congenital disability was aggravated by the National Guard injuries).

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. This evidence includes, but is not limited to the following:

i. Any additional service treatment records added to the record as a result of this remand and the two (2) line of duty determinations from the Appellant's National Guard service showing that in February 1974 he fell from the back of a truck and experienced a concussion and a back contusion and in May 1982 attempted to sit down but missed the chair and experienced a contusion of the lower spine and pelvis; 

ii. Private hospital x-rays from 1974 showing irregularity of the pars interarticularis of L5 and minimal anterior subluxation of L5 to S1;

iii. A March 1976 x-ray showing spondylosis at L5 with first degree spondylolisthesis at L5 to S1;

iv. A February 1983 neurological evaluation showing assessment of a lumbosacral anomaly and "possible" lumbosacral degenerative joint disease;

v. The report of a March 1984 VA examination accompanied by an x-ray of the spine, the interpreting physician's statement that he was unable to opine whether the defect was traumatic or congenital, and the examiner's statement that there was no defect;

vi. A September 2006 letter from his private physician stating that he experiences persistent lower back pain, with obvious deformity at L5 to S1;

vii. Two (2) October 2007 VA examination reports - one reflecting diagnosis of lumbosacral disk arthropathy due to the 1974 injury and the other showing diagnosis of a congenital back condition;

viii. February 2008 private diagnoses of spondylosis and spinal degeneration after MRI revealed a normally configured spine except for "marked degenerative joint changes" at L5 to S1. 

d. The examiner must specifically comment on the effect of any back disability on the Appellant's employment.

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

5. Readjudicate the Appellant's claims. If the claims are not granted in full, the Appellant and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


